DETAILED ACTION
Status of the Claims
This Office Action is in response to the amendment filed 11 October 2021.
Claims 1-3, 5, 7, 9-18, 20, 22-23, 25-26 and 29 have been amended.
Claim 30-35 are newly added.
Claims 4, 6, 8, 24 and 27-28 have been canceled.
Claims 1-3, 5, 7, 9-23, 25-26 and 29-35 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE





Best U.S. References:  Song et al., US Patent Application Publication 2014/0058914 A1 (“Song”) in view of Wagster et al., US Patent 9,923,931 B1 (“Wagster”) and further in view of Novick et al., US Patent Application Publication 2019/0220863 A1 (“Novick”) teach a transaction system and method for monitoring transactions and identifying mule accounts used for money laundering.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The cited prior arts do not teach (1) “applying a trained machine learning algorithm to a set of features to determine (i) a money a feature importance value for each of the set of features associated with the determined money laundering risk score”, and (2) “displaying …via a graphical interface …for each of the subset of the plurality of account holders, at least a subset of the set of features that contribute most to the money laundering risk score of the account holder”.  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687